DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-7, 32, and 34-41 are pending (claim set as filed on 10/15/2021).
Applicant’s election without traverse of Group III, claims 32 and 34-41 and the species election of atopic dermatitis, in the reply filed on 06/25/2021 is acknowledged. Claims 1-7, 35, 37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Examiner’s note: dependent claim 38 has been rejoined for examination necessitated by amendment.
	Therefore, claims 32, 34, 36, 38, and 40-41 are presented for examination.

Priority
	This application is a 371 of PCT/KR2017/008497 filed 08/07/2017 which has foreign applications to KR 10-2016-0102650 filed 08/12/2016 and KR 10-2017-0098860 filed 08/04/2017.

Information Disclosure Statement
	The Information Disclosure Statement filed on 10/27/2021 has been considered.


Withdrawal of Rejections
The response and amendments filed on 10/15/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Response to Arguments
Applicant’s amendments filed on 10/15/2021 are deemed sufficient to overcome the previous anticipation rejection because the amended functional limitation of “wherein the vesicles inhibits secretion of IL-6 or TNF-α” further clarifies the vesicle’s mechanism or mode of action to the disease state. However, the amendments remain unpatentable as being obvious over the previously cited reference of Gho for the reasons detailed below. Thus, the prior art reference of Gho remain applicable to render the claimed invention obvious.  
I. In response to Applicant’s argument that Gho is directed to inducing a disease model and not treating the claimed patient groups, this argument is not persuasive because the Gho reference discusses various embodiments that includes a disease model but also suggests that extracellular vesicles derived from gram-positive bacteria such as Bacillus subtilis may be used to treat inflammatory diseases such as atopic dermatitis as further discussed below.
II. In response to Applicant’s argument that Gho fails to teach administration of the Bacillus vesicles to treat the disease, this argument is not persuasive because as further detailed in the prior art section below, Gho suggests screening system was established by which substances inhibitory of inflammatory cytokine activity could be discovered (see col. 32, lines 24-30). Gho goes on to suggest that extracellular vesicles were evaluated for pharmaceutical efficacy as a vaccine for the prophylaxis and therapy of bacterial infections (see col. 13, lines 5-28). A further discussion is detailed in the prior art section below.
III. In response to Applicant’s argument that Gho teaches the opposite - the increase of the inflammatory factor by gram-positive bacteria, the new grounds of rejection detailed below further elaborates on why it would have been obvious to employ or envisage vesicles that have counter or inhibitory properties against pro-inflammatory cytokines IL-6 or TNF-α is discussed below. Briefly, Gho first discloses that Staphylococcus aureus exacerbates or aggravates the inflammatory conditions of atopic dermatitis by mediating cytokines IL-6 or TNF-α and goes on to suggest or imply that extracellular vesicles from gram-positive bacteria (e.g. Bacillus subtilis, see Gho at col. 18, lines 22-31) can be useful for prophylaxis or therapeutic treatment of bacterial infections such as Staphylococcus. As noted above, Gho suggest substances inhibitory of inflammatory cytokine.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 32, 34, 36, 38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gho (US Patent no. 8,969,653 B2 - previously cited). 
Gho’s general disclosure relates to gram-positive bacteria derived extracellular vesicle (EV), and the uses thereof in a disease animal model, a method for screening a drug candidate, a vaccine for the prophylaxis or therapy of a Gram-positive bacteria-derived extracellular vesicle-caused disease, and a method for diagnosing a pathogenic factor of a disease (see abstract & col. 1, lines 21-25, & col. 1-2, lines 63-20).
Regarding claim 32, Gho teaches the extracellular vesicles derived from the rod-shaped Gram-positive bacteria Bacillus subtilis (see col. 2, lines 31-46, & col. 10, lines 65-67, & Figure 12). Gho teaches a method for preventing or treating a disease which comprises administering the gram-positive bacteria-derived extracellular vesicles to a mammal (see col. 3-4, lines 43-12, & col. 4, lines 54-58). Gho teaches a vaccine preventive or therapeutic against a disease caused by Gram-positive bacteria-derived extracellular vesicles, comprising Gram-positive bacteria-derived extracellular vesicles wherein the vaccine may be used in combination with a drug or an immuno-stimulant to enhance medicinal efficacy (see col. 4, lines 29-38). 
claims 36 and 38 pertaining to the elected patient population or disease state, Gho teaches the disease to be treated includes a disease that is caused or aggravated by Gram-positive bacteria-derived extracellular vesicles (see col. 4, lines 62-64). Gho discloses that “Staphylococcus aureus lives on the skin and almost 100% particularly on the skin of atopic dermatitis patients … an inflammation such as in atopic dermatitis patients was observed when Staphylococcus aureus-derived extracellular vesicles were applied” (see col. 11-12, lines 53-23). Gho discloses that Staphylococcus aureus induced the secretion of the inflammatory cytokines TNF-α and interleukin-6 (IL-6) (see col. 11, lines 43-45, & col. 7, lines 29-32, & Examples 13-15). 
Regarding claim 34 pertaining to the formulation, Gho teaches the administration includes subcutaneous injection, dermal application, intravenous injection, intranasal inhalation, sublingual administration, intra-tracheal inhalation, oral administration (see col. lines 25-29, & Example 17 and 25). 
Regarding claims 40-41 pertaining to the vesicle isolation, Gho teaches the gram-positive bacteria-derived extracellular vesicles may be isolated from a culture of gram-positive bacteria; the extracellular vesicles are ones that form spontaneously or are artificially formed (see col. 2, lines 59-64, & col. 10, lines 20-25, & Examples 7-9). Claim interpretation: the claimed invention as a whole is directed a method of administering Bacillus vesicles to treat an inflammatory disease because base claim 32’s preamble sets forth the statement of purpose (MPEP 2111.02: Effect of the Preamble). Therefore, dependent claims 40-41 are drawn to limitations of making or producing the vesicles (i.e. interpreted as product-by-process limitations) and thus, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the 
However, Gho does not teach: “wherein the vesicles inhibits secretion of IL-6 or TNF-α” (claim 32’s last limitation amended).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage a method of treating an inflammatory disease such as atopic dermatitis (caused by Staphylococcus aureus) comprising administering vesicles derived from Bacillus subtilis that inhibits IL-6 or TNF-α to thereby alleviate or treat the disease. The prior art reference of Gho first explains that atopic dermatitis patients are colonized with Staphylococcus aureus which causes the exacerbation by secretion of the pro-inflammatory cytokines of TNF-α and interleukin-6 (IL-6). Gho discloses “the previous examples demonstrate that the inflammatory cytokines induced by the mouse Staphylococcus aureus-derived extracellular vesicles have a large involvement with the generation of various diseases. Based on this fact, an in vitro screening system was established by which substances inhibitory of inflammatory cytokine activity could be discovered” (see col. 32, lines 24-30). Gho goes on to suggest that extracellular vesicles were evaluated for pharmaceutical efficacy as a vaccine for the prophylaxis and therapy of bacterial infections (see col. 13, lines 5-28). In other words, an ordinary artisan following the suggested guidance of Gho would have reasonably understood that vesicles derived from gram-positive bacteria (e.g. Bacillus subtilis, see Gho at col. 18, lines 22-34) having counter or inhibitory properties against pro-inflammatory cytokines of IL-6 or TNF-α are evaluated and formulated as pharmaceutical vaccine for the prophylaxis and therapy of bacterial infections such as atopic dermatitis caused by Staphylococcus aureus. Accordingly, the 

Notice of Pertinent Art
The disclosure of Gho (US Patent no. 9,149,542 B2 - cited in the IDS filed on 04/29/2021). Gho teaches micro-vesicles were constructed from protoplasts of the gram-negative bacterium E. coli and the gram-positive bacterium Bacillus subtilis (see col. 18, lines 58-60: Example 3). Gho teaches a target to be treated according to the present invention may be selected from the group consisting of: inflammation conditions such as atopic dermatitis (see col. 10, lines 32-51).

Conclusion
No claims were allowed.
Claims 32, 34, 36, 38, and 40-41 were rejected under prior art. 
Claims 1-7, 35, 37, and 39 were withdrawn by restriction and/or election of species.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653